IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ZACHARY SPADA,                               : No. 47 WM 2014
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
ROBERT J. CATALDE,                           :
                                             :
                     Respondent              :


                                         ORDER



PER CURIAM

       AND NOW, this 21st day of August, 2014, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED.           See

Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (hybrid representation not permitted).

The Prothonotary is directed to forward the filings to counsel of record.